Citation Nr: 1533163	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  12-23 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

Appellant is the surviving spouse of a veteran, hereinafter referred to as the Veteran, who had active service from June 1969 to June 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  A claim for DIC benefits based on service connection for the cause of the Veteran's death was received in September 2010.  

The Board remanded the issue on appeal for further development in December 2014.  Pursuant to the remand instructions, a VA medical opinion was obtained in April 2015 to assist in determining whether the cause of the Veteran's death was related to active service, to include in-service herbicide exposure.  As discussed below, the Board finds that the April 2015 VA medical opinion was thorough and adequate and in compliance with the Board's remand instructions; therefore, there has been substantial compliance with the prior Board remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition.    


FINDINGS OF FACT

1.  The Veteran died in September 2010.

2.  The immediate cause of death listed on the death certificate was end stage esophageal cancer.

3.  The Veteran had confirmed duty in the Republic of Vietnam during the Vietnam era, so is presumed to have been exposed to herbicide agents in service.

4.  The service-connected posttraumatic stress disorder (PTSD), diabetes mellitus type II with diabetic retinopathy and cataracts, and diabetic polyneuropathy of the bilateral upper and lower extremities did not cause or contribute substantially or materially to the Veteran's death, did not combine to cause the Veteran's death, and did not aid or lend assistance to the production of the Veteran's death.

5.  Symptoms of esophageal cancer were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

6.  Esophageal cancer first manifested many years after service separation and is not causally or etiologically related to a disease, injury, or event in service, to include in-service exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).       

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, when adjudicating a claim for DIC (to include service connection for the cause of the veteran's death), VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general,             38 U.S.C.A. § 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  

In this case, the appellant was provided notice in March 2011, prior to the initial adjudication of the claim in May 2011.  She was notified of the evidence not of record that was necessary to substantiate the claim, VA and her respective duties for obtaining evidence, and how effective dates are assigned.  The March 2011 notice letter fully complied with the Hupp notice requirements by stating the disabilities for which the Veteran was service connected for at the time of his death, the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, and the evidence and information required to substantiate a DIC claim based on a previously service-connected disability.  Thus, the Board concludes that VA satisfied its duties to notify the appellant.  

VA satisfied its duty to assist the appellant in the development of the claims.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 C.F.R. §  5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) disability records, a VA medical opinion report, a copy of the Veteran's death certificate, and lay statements.     

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A(a); Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).   

A VA medical opinion (the report of which has been associated with the claims file) was obtained in April 2015.  In a July 2015 written statement, the representative contended that the April 2015 VA examiner provided no detail as to his qualifications to make a determination in relation to esophageal cancer and that a medical opinion from an oncologist should be obtained.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  That has not happened in this case.  As reflected on the VA medical opinion report, the VA examiner is a medical doctor.  Neither the Veteran nor the representative, other than generally claiming that an oncologist would be a more appropriate examiner (with no reason as to why), has provided any reason why the VA examiner is not qualified to render the requested opinion in this case.  The Board finds that the April 2015 VA examiner was competent to render the requested opinion and is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox, 20 Vet. App. 563.

As such, the Board finds that the April 2015 VA medical opinion report is thorough and adequate and provides a sound basis upon which to base a decision with regard to this claim.  The VA examiner reviewed the claims file, including the appellant's lay statements and the VA and private treatment records, and offered opinions with supporting rationale.  

The appellant was offered the opportunity to testify at a hearing before the Board, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection for Cause of Death

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. § 1310; 
38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. Contributory cause of death is inherently one not related to the principal cause.  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312; Lathan v. Brown, 
7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the cause of the Veteran's death was end stage esophageal cancer.  Malignant tumors are listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms apply.  

For a chronic disease such a malignant tumor, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including esophageal cancer (malignant tumors), based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he or she currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The appellant, the Veteran's surviving spouse, seeks service connection for the cause of the Veteran's death.  Specifically, the appellant asserts that during service the Veteran was exposed to herbicide agents, specifically Agent Orange, which caused the Veteran's death.  In the March 2012 notice of disagreement, the appellant contended that the Veteran's cancer was not just in his esophagus, but also in his liver, lymph nodes, and pelvis.  The appellant contended that the Veteran's long history of medical problems, PTSD (for which the Veteran was service-connected during his lifetime), and cancer are attributable to exposure to Agent Orange during service.  

In the August 2012 substantive appeal (on a VA Form 9), the appellant contended that cancer does not appear overnight and can take over 20 years to manifest in the body.  The appellant contended that the medical records do not show the Veteran being treated for esophageal cancer until May 2010 because it was not affecting his life until that point.  The appellant contended that the Veteran's herbicide exposure during service in Vietnam contributed to his death.  Alternatively, the appellant contended that the Veteran's (service-connected) diabetes mellitus type II, PTSD, depression, and peripheral neuropathy could have hastened or slowed the esophageal cancer due to the multiple medications prescribed to the Veteran.

First, the evidence of record reflects that the Veteran died in September 2010.  The cause of death was listed as end stage esophageal cancer.  See September 2010 death certificate.  The Veteran was not service connected for an esophageal or throat disorder, to include esophageal cancer, at the time of his death.  At the time of the Veteran's death, service connection had been established for PTSD, diabetes mellitus type II with diabetic retinopathy and cataracts, and diabetic polyneuropathy of both upper and lower extremities.        

Next, the Board finds that the Veteran served in the Republic of Vietnam during the Vietnam Era; therefore, he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's service personnel records indicate that the Veteran had foreign service in Vietnam during the Vietnam Era.  

After a review of the evidence, both lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran's service-connected PTSD, diabetes mellitus type II with diabetic retinopathy and cataracts, and diabetic polyneuropathy of the bilateral upper and lower extremities did not cause or contribute substantially or materially to the Veteran's death, did not combine to cause the Veteran's death, and did not aid or lend assistance to the production of the Veteran's death.

In the August 2012 substantive appeal, the appellant contended that the Veteran's (service-connected) diabetes mellitus type II, PTSD, depression, and peripheral neuropathy could have hastened or slowed the esophageal cancer due to the multiple medications he was on.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R.	 § 3.159(a)(2).  

As a lay person, under the specific facts of this case, the appellant does not have the requisite medical knowledge, training, or experience to be able to render a competent opinion regarding whether the Veteran's service-connected disabilities caused or contributed to esophageal cancer that caused death.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service).  The etiology of the cause of the Veteran's death is a complex medical etiological question involving internal and unseen system processes, many of which are unobservable by the appellant.  The Board does not find the appellant competent to render an opinion as to the etiological nexus between the service-connected PTSD, diabetes mellitus, and diabetes polyneuropathy and the cause of the Veteran's death (esophageal cancer), as the complex relationship between psychiatric disorders, endocrine disorders, and esophageal disorders in separate body systems and separate anatomical locations of the body is not susceptible to lay observation.  Further, as discussed below, the Board finds the appellant's lay contentions to be outweighed by the other evidence of record.

In the April 2015 VA medical opinion, the VA examiner opined that, based on a review of the medical records, there was no evidence that any of the Veteran's service-connected disabilities (PTSD, diabetes mellitus, bilateral upper and lower extremity diabetic polyneuropathy) either individually or when considered together caused or contributed to the development of the esophageal cancer.  The Board finds the April 2015 VA medical opinion, taken in light of the other evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient and accurate facts, factual assumptions, and data on which to base the conclusions.  As such, the Board accords it high probative value.

Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's service-connected PTSD, diabetes mellitus type II with diabetic retinopathy and cataracts, and diabetic polyneuropathy of the bilateral upper and lower extremities did not cause or contribute substantially or materially to the Veteran's death, did not combine to cause the Veteran's death, and did not aid or lend assistance to the production of the Veteran's death.  The Board must also consider, however, whether the Veteran's cause of death was related to any disease, injury, or other incident of service.  

As noted above, the Veteran is presumed to have been exposed to herbicide agents during service.  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  Esophageal cancer is not on the presumptive list of diseases associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the VA Secretary has determined that a presumption of service connection is not warranted for any disease not affirmatively named in the presumptive list, including esophageal cancer.  See 77 Fed. Reg. 47,924 (Aug. 10, 2012).  Based on the law, the appellant cannot benefit from this presumption, regardless of whether the Veteran was exposed to herbicides in service.  Id.

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection for esophageal cancer with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection for claimed residuals of exposure to herbicides may also be established by showing that a disorder is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).

As esophageal cancer is a chronic disease under 38 C.F.R. § 3.309(a) (as a malignant tumor), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  In this case, there has been no indication that symptoms of esophageal cancer were chronic in service, were continuous since service, or were shown to a compensable degree within one year of service.  Service treatment records do not indicate any in-service treatment for a throat or esophagus disorder.  At the June 1972 service separation physical, the Veteran's mouth and throat were found to be clinically normal.  

The first recorded symptomatology related to esophageal cancer is found in May 2010, over 41 years after service separation.  See January 2012 VA oncology report detailing the Veteran's course of treatment for esophageal cancer.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, the appellant has not alleged that the Veteran experienced symptoms of esophageal cancer during service, continuous symptoms since service, or symptoms to a compensable degree within one year of service.  

In the August 2012 substantive appeal (on a VA Form 9), the appellant contended that cancer can take over 20 years to manifest in the body and that the medical records do not show the Veteran being treated for esophageal cancer until May 2010 because it was not affecting his life until that point.  Even accepting this assertion as true, this does not support a finding that the Veteran experienced continuous symptoms of an esophageal disability since service, as this would have developed some 21 years after service separation.  Based on the above, the Board finds the criteria for presumptive service connection under 38 C.F.R.	 §§ 3.303(b), 3.307, and 3.309 have not been met; therefore, the claim, under a presumptive basis, must be denied. 

The Board further finds that the weight of the competent evidence demonstrates that the cause of the Veteran's death (esophageal cancer) is not otherwise related to active service, to include in-service herbicide exposure.  The appellant has provided no medical opinion evidence linking the Veteran's death to service and does not allege that any such medical opinion evidence exists.  

The April 2015 VA examiner noted that the death certificate documents that the Veteran died in September 2010 of end stage esophageal cancer with no other causes of death noted on the death certificate.  The VA examiner opined that there is no scientific-based evidence to indicate that Agent Orange caused or contributed to the development of the Veteran's esophageal cancer.  

The Board finds the April 2015 VA medical opinion probative evidence that the cause of the Veteran's death was not related to active service, to include in-service herbicide exposure.  The VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the cause of the Veteran's death and had sufficient and accurate facts, factual assumptions, and data on which to base the conclusions.  

The appellant has contended throughout the course of this appeal that the Veteran's esophageal cancer was caused by in-service herbicide exposure.  Additionally, the appellant contends that the scope performed in May 2010 did not traverse past the tumor and so the doctors had no way of stating that the cancer did not originate elsewhere in the body.  Further, the appellant contends that the Veteran had enlarged lymph nodes and multiple indistinct hypodense lesions in the liver, corresponding to soft tissue sarcoma.  See August 2012 substantive appeal. 

The Board finds that in this case the appellant does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the Veteran's esophageal cancer or whether the cancer was misdiagnosed.  See Kahana, 24 Vet. App. at 437 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The appellant is not competent to diagnosis the particular type of the cancer affecting the Veteran.  The appellant is not competent to render an opinion as to the cause or etiology of any carcinoma because doing so requires medical knowledge or training about the onset and progression of the unseen aspects of the cancer process, in addition to any observable symptoms of such a disorder.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer); Jandreau, 492 F.3d at 1377, n.4 (lay persons not competent to diagnose cancer).

Further, the only link between the cause of the Veteran's death and in-service herbicide exposure is the appellant's general contentions throughout the course of this appeal.  The etiology of the cause of the Veteran's death (esophageal cancer), especially as claimed as related to in-service herbicide exposure, is a complex medical etiological question involving internal and unseen system processes unobservable by the appellant and requires knowledge of the complex etiology of a relationship to herbicide exposure.  Such opinion relating an esophageal disorder to herbicides would require specialized knowledge of the chemical components of herbicides, the known complications from herbicide exposure (derived from scientific studies), the disease process (mechanism) as to how herbicides cause esophageal disorder(s), knowledge of other causes and risk factors of esophageal disorder(s), and knowledge of factors that differentiate esophageal disorders caused by herbicide from those caused by other risk factors, and correlating ability to differentiate between competing etiologies.  The Board does not find the appellant competent to provide evidence of an etiological nexus between the Veteran's in-service herbicide exposure and the esophageal cancer that manifested 41 years after service separation, especially in this case where there is no diagnosis or treatment for symptoms for many years after service.

Additionally, to the extent that the appellant contends that the Veteran's esophageal cancer could have originated elsewhere or additionally involved the Veteran's lymph nodes and liver, a January 2012 VA oncology report notes that the Veteran was diagnosed with stage IV esophageal adenocarcinoma with near obstructive mass, metastic to the lymph nodes and liver.  A May 2010 CT scan notes an impression of esophageal/gastric cancer at the esophagus/GE junction which extends into the stomach with adjacent lymphadenopathy and metastases in the liver.  

With regard to metastasizing cancers, if a veteran has a cancer that is listed under 38 C.F.R. § 3.309(e), but the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure, presumptive service connection is not warranted for the metastatic cancer because the presumption has been rebutted.  See Darby v. Brown, 10 Vet. App. 243 (1997); VAOPGCPREC 18-97 (metastasis represents the progress of the non-service-connected primary cancer, and is affirmative evidence that the secondary cancer was not the result of some other cause, such as herbicide exposure).  As such, to the extent that the esophageal cancer metastized to the Veteran's lymph nodes and liver, service connection for the cause of the Veteran's death, based on in-service herbicide exposure, is not warranted because the underlying disability was esophageal cancer, which the Board finds is not causally related to the Veteran's service.

Finally, the appellant contends that an autopsy was not performed at the time of the Veteran's death, which would have revealed other issues that may have contributed to the Veteran's death related to his in-service exposure to herbicides.  The Board notes that a September 2010 VA treatment record specifically note that the appellant requested that an autopsy not be performed at the time of the Veteran's death.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the causes of the Veteran's death were not incurred in or otherwise caused by active service, and may not be presumed to have been incurred therein.  Further, the Board finds that the weight of the evidence demonstrates that no service-connected disability caused or substantially contributed to the Veteran's death; therefore, service connection for the cause of the Veteran's death is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102


ORDER

DIC based on service connection for the cause of the Veteran's death is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


